DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-3 and the expert declaration filed 07 December, with respect to the teachings of Reeder have been fully considered and are partially persuasive.  
Applicant argues that “Reeder illustrates and describes the core 458 as being the thickest component with the toppers being roughly one quarter the thickness of the core”. In response, the Examiner cites section 2125 Section II of the MPEP which states that “When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value.” Reeder does not disclose specific dimensional requirements for the core or topper sections nor do they require certain ILD ratios or requirements for the topper elements. Reeder does teach a required ILD or firmness requirement for the topper. 
In paragraph 6 of the Affidavit filed 7 December 2021, the Applicant states that “a topper does not modify the support provided by a mattress or change the way in which a mattress will provide support to maintain an aligned spine posture.” The Examiner appreciates the Applicant’s declaration and professional knowledge as an expert in the art. However, the statement in paragraph 6 and Applicant’s disclosure provide conflicting information. In paragraph [0078] the Applicant teaches “Referring to Figure 10, the mattress 100 is illustrated having the topper 101 placed under two stacks of mattress elements 103. In this embodiment, the topper 101 works in combination with elements 102, 110 and 112 to provide more zonal variation options for the users.” It is unclear how both Applicant’s declaration and the teaching in paragraph [0078] can be true or what makes Applicant’s topper capable of providing the support 
Regarding Applicants statements that “from the description in Reeder...the toppers are to be of a foam that is of less firmness than the core” and “the core in Reeder is much thicker than each topper”, the Examiner appreciates Applicant’s interpretation of the art but notes that there are no explicit teachings in Reeder that validate these statements. 
The Applicant does not explicitly state the relative or numeric firmness/ILD values for the mattress elements. Paragraph [0066] of Applicant’s disclosure states “A main feature of this disclosure is a zonal mattress element 102 which provides the adipose or fat tissue on the hip or buttocks the opportunity to rest into the a mid mattress element section such as an HR foam with a bulk density of approximately 45 (kg/m3) and a compression hardness15 approximately 1,5 (kpa) and a denser yet cushioning layer with a bulk density of approximately 45 (kg/m3) and a compression hardness approximately 2,5 (kpa). This minimizes pressure points on the skin and soft tissues, while the skeleton is supported by the much denser foam below. The user will feel pressure "up" and will not feel that they "dip" or "drop" into the mattress. Furthermore, having an HR foam with a bulk density of approximately 50 (kg/m3) and a compression hardness approximately 1,617 WO 2020/056495 PCT/CA2019/051299
After much consideration of Applicant’s declaration, their original disclosure, and the prior art, the Examiner comes to the following conclusions. The Examiner considers paragraph 6 of Applicants affidavit persuasive in view of Reeder because of both Applicant’s statement that topper layers give a desire firmness that is softer than the main mattress and do not modify the support provided by the mattress as well as the fact that Reeder does not provide any additional teachings that would lead one of ordinary skill in the art to conclude that the toppers would modify the support from the core mattress. The Examiner notes that the Applicant’s declaration was persuasive in view of Reeder as a primary reference but would not necessarily be persuasive in view of different topper elements taught in other prior art. 
The current office action is being made non-final. The rejections in view of Reeder have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kang (KR 2002-0024023).
Drawings
9.         The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed embodiment of Claim 6 which includes 5 stacked layers must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 10-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said topper" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 10-12 include the limitation “the system” in lines 1. There is insufficient antecedent basis for this limitation in the claim. Claim 13 depends from claim 12 so there is technically support for “the system” in claim 13 but the preambles need to be consistent and therefore both 12 and 13 should be changed to read “the mattress”.
Claims 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites the limitation “wherein said stack comprises a topper mattress including a layer of cooling foam of about 3 inches thick, and the remainder of the said mattress elements have a thickness of 2 inches”. Paragraph [0068] of the original disclosure states “mattress 100 may have a one inch softer special cooling and dry foam (118)”. Paragraph [0063] of the original disclosure states “The topper is 3” element which is comprised of a 1” and a 2” elements.” There does not appear to be support for a 3 inch layer of cooling foam since the original disclosure teaches a one inch layer of cooling foam in paragraph [0068]. Additionally, as best understood, the topper is not part of the stack of mattress elements nor one of the mattress elements as claimed. Original claim 4, states “said topper substantially covers said two or more stack of at least three mattress elements”. The wording “the remainder of said mattress elements” implies the topper is considered one of the mattress elements and the wording that “said stack comprises a topper” reads that the topper is part of the stack. Clarification is requested.
Claim 13 depends from claim 12 and is therefore included in the rejection under 35 U.S.C. 112(a). 
In view of the rejections above under 35 USC §112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR 2002-0024023), hereinafter referred to as Kang.
Regarding Claim 1: Kang discloses a mattress (see at least Figs. 8 and 32-45 of Kang) comprising: a stack of at least three mattress elements comprising: at least one zonal mattress element (elements 2 of Kang) having an upper section (section comprising holes 601 in Fig. 46 of Kang), a lower section (section comprising holes 605 of Kang) and a midsection (section comprising holes 604 and the middle portion without holes as shown in Fig. 46 of Kang) that is firmer than said upper and lower sections (compare the sections with holes 604, 601, and 605 respectively) and configured to provide support for a hip area of a body of a user side sleeping on said mattress (see the relative positioning of the middle section on the mattress of Kang); said at least one zonal mattress element configured to provide support to maintain an aligned spine 
Examiner notes that the phrase “at least one zonal mattress element can be adjusted by changing a vertical arrangement of the at least three mattress elements” uses the language “can be”. “Can be” is not given the same weight as “configured to” and is interpreted broadly to mean that it is possible regardless of the designed configuration. 
Regarding Claim 2: Kang discloses the mattress as defined in claim 1 having a topper element made of two or more elements (elements 5 and 33 considered topper elements in Fig. 8 of Kang) each providing different firmness levels.  
Regarding Claim 3: Kang discloses the mattress as defined in claim 1 comprising two or more of said stack of at least three mattress elements wherein said zonal variation of each of said two or more stack of at least three mattress elements are adjustable independently of each other (see Fig. 8 of Kang which shows different vertical orders of the elements in each side of the mattress). page 3 of 9Appl. No. 17/274,843 Amdt. dated December 7, 2021 Reply to Office Action of June 9, 2021  
Regarding Claim 4: 
Regarding Claims 5 and 6: Kang discloses the mattress as defined in claim 1, comprising four or five mattress elements in each said stack (see at least Fig. 8 of Kang).  
Regarding Claim 10: Kang discloses the system as defined in claim 5, wherein said at least one zonal mattress element comprises two zonal mattress elements having an upper section, a lower section and a midsection that is firmer than said upper and lower sections (see the multiple sections 2 of Kang) and configured to provide support for a hip area of a body of a user side sleeping on said mattress; said at least two zonal mattress elements configured to provide support to maintain an aligned spine posture of mid and shoulder areas of said user (see MPEP section 2112.01).  
Regarding Claim 11: Kang discloses the system as defined in claim 1, further comprising a layer of cooling foam (any of the layers 2 of Kang considered cooling foam due to the through holes creating ventilation).  

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Torbet et al. (US Patent Pub. No. 2005/0115003), hereinafter referred to as Torbet.
Regarding Claims 7 and 8: Kang discloses a mattress as defined by claim 1 but does not explicitly disclose a multi-fit pillow; wherein said mattress and pillow are configured to provide support to maintain an aligned spine posture of said user or a solid platform support to maximize the support of the mattress.  
However, Torbet teaches a mattress system comprising zones for aligning the spine of a user comprising a pillow (pillow 20 of Torbet shown in Figs. 7 and 8 of Torbet).
One having ordinary skill in the art at the time the invention was filed would find it obvious to use a pillow as taught by Torbet with Kang’s invention for the purpose of adding comfort to a user while sleeping while maintaining aligned spine posture. 
Torbet also teaches a foundation (26 of Torbet) which inherently provides support to the mattress. 
One having ordinary skill in the art at the time the invention was filed would find it obvious to use Kang’s mattress with a foundation as taught by Torbet for the purpose of adding support for the mattress. 

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang.
Regarding Claim 12: Kang discloses the system as defined in claim 6, wherein said stack comprises a topper mattress (see top layer 5 of Kang) including a layer of cooling foam of about 3 inches thick (see elements 2 having through holes which enable ventilation through the foam layers and paragraph 133 of the translation of Kang’s disclosure which states that the thickness of the harness control mat could be 10mm, 15mm, 20mm, 25mm, 30mm, 35mm, 40mm, 45mm, 50mm, 55mm, 60mm, 75mm) and a remainder of said mattress elements have a thickness of about 2 inches thick for a total mattress thickness of about 11 inches (see paragraphs 133 of the translation of Kang’s disclosure which states that the thickness of the harness control mat could be 10mm, 15mm, 20mm, 25mm, 30mm, 35mm, 40mm, 45mm, 50mm, 55mm, 60mm, 75mm).
Kang does not explicitly disclose a total mattress thickness of about 11 inches but a change in size of a prior art device is considered a design consideration within the level of skill of one skilled in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). See MPEP 2144.04.   page 4 of 9Appl. No. 17/274,843 Amdt. dated December 7, 2021 Reply to Office Action of June 9, 2021  
Regarding Claim 13: Kang makes obvious the system as defined in claim 12, wherein said at least one zonal mattress element comprises two zonal mattress elements having an upper section, a lower section and a midsection that is firmer than said upper and lower sections (see the multiple sections 2 of Kang in at least Fig. 8) and configured to provide support for a hip area of a body of a user side sleeping on said .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Pub. 2019/0298078 to Vester was cited for the teachings of a reconfigurable mattress with layers and zones of different firmnesses, US Patent Pub. 2018/0279795 to Murphy was cited for the teachings of forming a mattress with reconfigurable layers having different material properties, US Patent Pub. 2015/0208819 to McKay was cited for teachings of a multi-layer mattress with a zonal layer, US Patent Pub. 2019/0333127 to Nolte for teaching a multi-layer mattress capable of being reconfigured to adjust the firmness of the bed and US Patent Pub. 2019/0274443 to Chan was cited for teaching a multi-layer mattress capable of being reconfigured to adjust the firmness of the bed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/A.L.B/Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673